DETAILED ACTION
This is in response to communication filed on 5/2/2022.
Status of Claims
Claims 1 – 4 and 6 – 25 are pending, of which claims 1, 13, and 19 are in independent form.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/19/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
In light of applicant’s amendments to the claims, the examiner withdraws the previous objection to the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the proper subset" in line 8 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Claims 17 and 18 inherit this rejection based on their dependencies.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Badi et al., U.S. Patent Application 20110093629 (hereinafter referred to as Badi) (from Applicant’s IDS) in view of Arad et al., U.S. Patent 9,112,818 (hereinafter referred to as Arad).

Referring to claim 1, Badi discloses “An integrated circuit (IC) comprising: memory circuitry to be implemented as a first in first out (FIFO) buffer; and a controller communicatively coupled with the memory circuitry, the controller arranged to: control storage of received data in the FIFO buffer” ([0010] – [0011] low power integrated circuit with FIFO control function implemented by DMA controller), “wherein the received data includes a number of bits (“N bits”)” ([0030] max size is 128 words of 32 bits).
Badi does not appear to explicitly disclose “and change a size of the received data to be stored in the FIFO buffer based on a current amount of data stored in the FIFO buffer or an amount of currently free space available in the FIFO buffer and wherein, to change the size of the received data to be stored in the FIFO buffer, the controller is arranged to: store an entirety of the N bits when the current amount of data stored in the FIFO buffer is less than a threshold or when the amount of currently free space in the FIFO buffer is greater than another threshold; and store a subset of the N bits when the current amount of data stored in the FIFO buffer is greater than the threshold or when the amount of currently free space in the FIFO buffer is less than the other threshold.”
However, Arad discloses “the controller arranged to: control storage of received data in the FIFO buffer, wherein the received data includes a number of bits (“N bits”)” (column 4 lines 9 – 23 data packet has a size in bytes, column 11 lines 45-54 any suitable measure corresponding to the size of the packet).  Arad further discloses a controller that can “change a size of the received data to be stored in the FIFO buffer based on a current amount of data stored in the FIFO buffer or an amount of currently free space available in the FIFO buffer” (Fig. 5 teaches storing a first part and second part of a packet in a committed area of a queue if it all fits steps 312/325/328.  If both first part and second part of the packet don't fit in the committed area, store a first part in the committed area (if it fits under a threshold at 325) and the remainder of the packet in a shared area if it is below a threshold there (330/332/335/338)) “and wherein, to change the size of the received data to be stored in the FIFO buffer” (Fig. 3 and column 7 lines 22 - 56 committed subareas Cn corresponding to queues Qn so that packets or portions of packets are stored based on subarea thresholds CTn), “the controller is arranged to: store an entirety of the N bits when the current amount of data stored in the FIFO buffer is less than a threshold or when the amount of currently free space in the FIFO buffer is greater than another threshold” (Fig. 5 step 325 if threshold has not been reached (NO), step 328 entire packet in committed area); “and store a subset of the N bits when the current amount of data stored in the FIFO buffer is greater than the threshold or when the amount of currently free space in the FIFO buffer is less than the other threshold” (column 8 lines 20-24 when occupancy of a subarea has reached its threshold, the next portion of the packet is stored in shared area).
Badi and Arad are analogous art because they are from the same field of endeavor, which is FIFO control methods.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Badi and Arad before him or her, to modify the teachings of Badi to include the teachings of Arad so that a size of received data may be changed based on available FIFO buffer space.
The motivation for doing so would have been to use the buffer more efficiently (as stated by Arad at column 2 lines 56 – 59).
Therefore, it would have been obvious to combine Arad with Badi to obtain the invention as specified in the instant claim.

	As per claim 2, Arad discloses “the controller is further arranged to determine whether to change the size of the data to be stored in the FIFO buffer in response to receipt of a piece of data to be stored in the FIFO buffer” (Fig. 5 receive packet 302 and carry out the rest of the steps (including storing some of the packet and a remainder of the packet) in response to receiving the data).
Badi and Arad are analogous art because they are from the same field of endeavor, which is FIFO control methods.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Badi and Arad before him or her, to modify the teachings of Badi to include the teachings of Arad so that a size of received data may be changed based on available FIFO buffer space.
The motivation for doing so would have been to use the buffer more efficiently (as stated by Arad at column 2 lines 56 – 59).
Therefore, it would have been obvious to combine Arad with Badi to obtain the invention as specified in the instant claim.

	As per claim 3, Arad discloses “the controller is further arranged to: discard a new piece of data to be stored in the FIFO buffer when the current amount of data stored in the FIFO buffer is in excess of a size threshold of the FIFO buffer” (Fig. 5 steps 312 and 315 compare queue thresholds to fill levels and drop the packet if the threshold is exceeded).
Badi and Arad are analogous art because they are from the same field of endeavor, which is FIFO control methods.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Badi and Arad before him or her, to modify the teachings of Badi to include the teachings of Arad so that a size of received data may be changed based on available FIFO buffer space.
The motivation for doing so would have been to use the buffer more efficiently (as stated by Arad at column 2 lines 56 – 59).
Therefore, it would have been obvious to combine Arad with Badi to obtain the invention as specified in the instant claim.

	As per claim 4, as above, Arad discloses “discard a new piece of data to be stored in the FIFO buffer when the current amount of data stored in the FIFO buffer is in excess of a size threshold of the FIFO buffer” (Fig. 5 steps 312 and 315 compare queue thresholds to fill levels and drop the packet if the threshold is exceeded).
	Neither Badi nor Arad appears to explicitly disclose “the controller is further arranged to: discard a new piece of data to be stored in the FIFO buffer when the amount of currently free space is less than a free space threshold amount of the FIFO buffer.”
	However, it is understood that a queue fill level being compared to a threshold is indirectly also comparing the amount of free space of the buffer.  In other words, if Arad’s threshold at Fig. 5 step 312 or 315 is being exceeded, then it is understood that the free space is less than the threshold amount.
Thus, it would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to combine Arad with Badi so that “the controller is further arranged to: discard a new piece of data to be stored in the FIFO buffer when the amount of currently free space is less than a free space threshold amount of the FIFO buffer.”
Again, this provides the same information to the controller, via opposite approaches (buffer space availability vs buffer fill level).
As above, Badi and Arad are analogous art because they are from the same field of endeavor, which is FIFO control methods.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Badi and Arad before him or her, to modify the teachings of Badi to include the teachings of Arad so that a size of received data may be changed based on available FIFO buffer space.
The motivation for doing so would have been to use the buffer more efficiently (as stated by Arad at column 2 lines 56 – 59).
Therefore, it would have been obvious to combine Arad with Badi to obtain the invention as specified in the instant claim.

	As per claim 6, Arad discloses “the threshold is a first threshold and the
other threshold is another first threshold and, to change the size of the received data to be stored in the FIFO buffer, the controller is arranged to: control storage of the subset of the N bits in the FIFO buffer when the current amount of data stored in the FIFO buffer is greater than or equal to the first threshold and less than a second threshold; or
control storage of the subset of the N bits in the FIFO buffer when the amount of currently free space in the FIFO buffer is less than or equal to the other first threshold and greater than another second threshold” (Fig. 5 the path through steps 312/325/330/332/335 shows that the threshold for the committed area queue threshold is exceeded when a new packet is added to the fill level.  In this situation, the shared area queue threshold is not exceeded if the remainder of the packet (beyond the committed area queue threshold) is stored in the shared area queue.  The first part of the packet is then stored in the committed area queue (up to the threshold) and the remainder of the packet is stored in the shared area queue).
Badi and Arad are analogous art because they are from the same field of endeavor, which is FIFO control methods.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Badi and Arad before him or her, to modify the teachings of Badi to include the teachings of Arad so that a size of received data may be changed based on available FIFO buffer space.
The motivation for doing so would have been to use the buffer more efficiently (as stated by Arad at column 2 lines 56 – 59).
Therefore, it would have been obvious to combine Arad with Badi to obtain the invention as specified in the instant claim.

Claims 7, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Badi in view of Arad, as applied to claims above, further in view of Evans et al., U.S. Patent 7,996,482 (hereinafter referred to as Evans).

	As per claim 7, Arad discloses storing a remainder of a packet (Fig. 5 step 335).  Though, not explicitly stated, it is understood that some remainders would be smaller than the “first part of the packet” that is stored in step 332 of Fig. 5.  Thus, Arad discloses embodiments wherein “a size of the second portion is less than a size of the first portion.”  Also, as above, Arad discloses methods wherein “to change the size of the data to be stored in the FIFO buffer, the controller is arranged to” perform comparisons to thresholds and store data accordingly (Fig. 5).
	Arad describes a committed area threshold and a shared area threshold (Fig. 5).
	Neither Badi nor Arad appears to explicitly disclose “control storage of a second subset of the N bits in the FIFO buffer when the current amount of data stored in the FIFO buffer is greater than or equal to the second threshold and less than a size threshold of the FIFO buffer; or control storage of the second subset of the N bits in the FIFO buffer when the amount of currently free space in the FIFO buffer is less than or equal to the other second threshold and greater than a free space threshold amount of the FIFO buffer.”
	However, utilizing many buffer thresholds for controlling how to enter data into a FIFO buffer is known in the art.  For example, Evans discloses a FIFO buffer with an empty threshold, almost empty threshold, half full threshold, half empty threshold, almost full threshold, and a full threshold (column 5 line 46 – column 6 line 11 “the FIFO status output is in an "empty" state when the FIFO buffer 62 is empty, in an "almost empty" state when the amount of data stored in the FIFO buffer 62 is less than or equal to the almost empty threshold setting, in a "half empty" state when the amount of data stored in the FIFO buffer 62 is less than or equal to the half empty threshold setting but greater than the almost empty threshold setting, in a "half full" state when the amount of data stored in the FIFO buffer 62 is greater than the half full threshold setting but less than the almost full threshold setting, in an "almost full" state when the amount of data stored in the FIFO buffer 62 is greater than the almost full threshold setting, and a "full" state when the FIFO buffer is full”).
	It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to combine Evans with Badi/Arad so that the controller’s method includes steps to ““control storage of a second subset of the N bits in the FIFO buffer when the current amount of data stored in the FIFO buffer is greater than or equal to the second threshold and less than a size threshold of the FIFO buffer; or control storage of the second subset of the N bits in the FIFO buffer when the amount of currently free space in the FIFO buffer is less than or equal to the other second threshold and greater than a free space threshold amount of the FIFO buffer.”
Badi, Arad, and Evans are analogous art because they are from the same field of endeavor, which is FIFO control methods.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Badi, Arad, and Evans before him or her, to modify the teachings of Badi and Arad to include the teachings of Evans so that multiple thresholds are checked when determining how much data to place into the FIFO buffer.
The motivation for doing so would have been to provide a means for a more precise understanding of the FIFO buffer status (as described in Evans column 5 line 46 – column 6 line 11).
Therefore, it would have been obvious to combine Evans with Badi and Arad to obtain the invention as specified in the instant claim.

	As per claim 8, Arad discloses determining attributes corresponding to the packet, such as packet size (column 11 lines 40 – 42).  Also, as above, Arad discloses storing a remainder of a packet (Fig. 5 step 335).  Arad does not appear to explicitly disclose a method for splitting the packets in order to create a specific resulting remainder size.  As above, Arad discloses the first part of the packet is stored in the committed area queue (up to the threshold) and the remainder of the packet is stored in the shared area queue (Fig. 5).
	Further, Evans discloses “the piece of data is a word comprising a number of bits N” (column 6 lines 44 – 46 “the data may be clocked in as a bit, byte, word, or other format appropriate to the RDMA enabled network interface 34 and the FIFO buffer 62”).
	Neither Badi nor Arad nor Evans appears to explicitly disclose “the size of the first subset is N/2 bits, and the size of the second subset is N/4 bits.”
	However, though, not explicitly stated, it is understood that the remainder of Arad may result in virtually any size related to the whole packet N.  This includes N/2 and N/4.
Again, as above, neither Badi nor Arad appears to disclose “the size of the first subset is N/2 bits, and the size of the second subset is N/4 bits.”
However, utilizing many buffer thresholds for controlling how to enter data into a FIFO buffer is known in the art.  For example, Evans discloses a FIFO buffer with an empty threshold, almost empty threshold, half full threshold, half empty threshold, almost full threshold, and a full threshold (column 5 line 46 – column 6 line 11 “the FIFO status output is in an "empty" state when the FIFO buffer 62 is empty, in an "almost empty" state when the amount of data stored in the FIFO buffer 62 is less than or equal to the almost empty threshold setting, in a "half empty" state when the amount of data stored in the FIFO buffer 62 is less than or equal to the half empty threshold setting but greater than the almost empty threshold setting, in a "half full" state when the amount of data stored in the FIFO buffer 62 is greater than the half full threshold setting but less than the almost full threshold setting, in an "almost full" state when the amount of data stored in the FIFO buffer 62 is greater than the almost full threshold setting, and a "full" state when the FIFO buffer is full”).
	It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to combine Evans with Badi/Arad so that “the size of the first subset is N/2 bits, and the size of the second subset is N/4 bits.”
Badi, Arad, and Evans are analogous art because they are from the same field of endeavor, which is FIFO control methods.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Badi, Arad, and Evans before him or her, to modify the teachings of Badi and Arad to include the teachings of Evans so that multiple thresholds are checked when determining how much data to place into the FIFO buffer.
The motivation for doing so would have been to provide a means for a more precise understanding of the FIFO buffer status (as described in Evans column 5 line 46 – column 6 line 11).
Therefore, it would have been obvious to combine Evans with Badi and Arad to obtain the invention as specified in the instant claim.

As per claim 10, Evans discloses “the first threshold is 50% of the size threshold of the FIFO buffer” (column 5 line 46 – column 6 line 11 “the FIFO status output is in an "empty" state when the FIFO buffer 62 is empty, in an "almost empty" state when the amount of data stored in the FIFO buffer 62 is less than or equal to the almost empty threshold setting, in a "half empty" state when the amount of data stored in the FIFO buffer 62 is less than or equal to the half empty threshold setting but greater than the almost empty threshold setting, in a "half full" state when the amount of data stored in the FIFO buffer 62 is greater than the half full threshold setting but less than the almost full threshold setting, in an "almost full" state when the amount of data stored in the FIFO buffer 62 is greater than the almost full threshold setting, and a "full" state when the FIFO buffer is full”).
Neither Badi nor Arad nor Evans appears to explicitly disclose “the second threshold is 75% of the size threshold of the FIFO buffer.”
However, as seen from Evans’ teachings above, an ‘almost full’ threshold is used.  It would have been obvious to one of ordinary skill in the art to set this ‘almost full’ threshold to virtually any percentage of the full buffer size between 50-100%.
Thus, it would have been obvious to one of ordinary skill in the art to set “the second threshold is 75% of the size threshold of the FIFO buffer.”
Badi, Arad, and Evans are analogous art because they are from the same field of endeavor, which is FIFO control methods.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Badi, Arad, and Evans before him or her, to modify the teachings of Badi and Arad to include the teachings of Evans so that multiple thresholds are checked when determining how much data to place into the FIFO buffer.
The motivation for doing so would have been to provide a means for a more precise understanding of the FIFO buffer status (as described in Evans column 5 line 46 – column 6 line 11).
Therefore, it would have been obvious to combine Evans with Badi and Arad to obtain the invention as specified in the instant claim.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Badi in view of Arad, further in view of Evans, as applied to claims above, and further in view of Rosen et al., U.S. Patent Application 2005/0041746 (hereinafter referred to as Rosen).

	As per claim 9, neither Badi nor Arad nor Evans appears to explicitly disclose “N represents a quantization precision of an analog signal.”
	However, buffering quantization data of an analog signal is known in the art.  For example, Rosen discloses buffering quantization data of an analog signal ([0300] and Fig. 6).
	It would have been obvious to one of ordinary skill in the art to combine Rosen with Badi/Arad/Evans so that “N represents a quantization precision of an analog signal.”
Badi, Arad, Evans, and Rosen are analogous art because they are from the same field of endeavor, which is FIFO control methods.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Badi, Arad, Evans, and Rosen before him or her, to modify the teachings of Badi, Arad, and Evans to include the teachings of Rosen so that the stored data N represents a quantization precision of an analog signal.
The motivation for doing so would have been to provide the capability of buffering and handling data for analog signals.  As stated by Applicants at [0002] of PGPub 20210248087, known examples of FIFO buffer use include buffering a quantized analog signal.
Therefore, it would have been obvious to combine Rosen with Badi, Arad, and Evans to obtain the invention as specified in the instant claim.

Claims 11 – 14, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Badi in view of Arad, as applied to claims above, further in view of Rosen.

As per claim 11, neither Badi nor Arad appears to explicitly disclose “the IC is a field-programmable gate array (FPGA).”
However, Rosen discloses “the IC is a field-programmable gate array (FPGA)” ([0117] and [0205] FPGA).
Badi, Arad, and Rosen are analogous art because they are from the same field of endeavor, which is FIFO control methods.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Badi, Arad, and Rosen before him or her, to modify the teachings of Badi and Arad to include the teachings of Rosen so that the IC is an FPGA.
The motivation for doing so would have been to utilize the configurable nature of FPGAs to make the system more customizable.
Therefore, it would have been obvious to combine Rosen with Badi and Arad to obtain the invention as specified in the instant claim.

	As per claim 12, neither Badi nor Arad appears to explicitly disclose “the IC is a baseband processor, and wherein the memory circuitry is an in-package memory device of the baseband processor.”
However, Rosen discloses “the IC is a baseband processor, and wherein the memory circuitry is an in-package memory device of the baseband processor” ([0117] and [0132] SoC, [0300] baseband processors, quantization, and buffers).
Badi, Arad, and Rosen are analogous art because they are from the same field of endeavor, which is FIFO control methods.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Badi, Arad, and Rosen before him or her, to modify the teachings of Badi and Arad to include the teachings of Rosen so that the IC is a baseband processor and the memory is an in-package memory device.
The motivation for doing so would have been to provide for a smaller size for all the components of the system.
Therefore, it would have been obvious to combine Rosen with Badi and Arad to obtain the invention as specified in the instant claim.

Referring to claim 13, claim 1 recites the corresponding limitations as that of claim 13.  Therefore, the rejection of claim 1 applies to claim 13. 
Further, Arad discloses “One or more non-transitory computer-readable media (NTCRM) comprising instructions, wherein execution of the instructions by” “circuitry is to cause the” “circuitry to” carry out the steps of claim 1 (column 1 line 61 – column 2 line 11).
Neither Badi nor Arad appears to explicitly disclose “baseband circuity to: obtain a quantized data sample to be stored in a first in first out (FIFO) buffer; select a number of bits of the quantized data sample to be stored in the FIFO buffer.”
However, Rosen discloses another data processing system utilizing a FIFO buffer, including “baseband circuity to” work with “a quantized data sample” ([0300] baseband processors 902, buffers, quantization).
Badi, Arad, and Rosen are analogous art because they are from the same field of endeavor, which is FIFO control methods.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Badi, Arad, and Rosen before him or her, to modify the teachings of Badi and Arad to include the teachings of Rosen so that system includes baseband circuitry to handle quantized data.
The motivation for doing so would have been to provide the capability of buffering and handling data for analog signals.  As stated by Applicants at [0002] of PGPub 20210248087, known examples of FIFO buffer use include buffering a quantized analog signal.
Therefore, it would have been obvious to combine Rosen with Badi and Arad to obtain the invention as specified in the instant claim.

Note, claim 14 recites the corresponding limitations of claim 2.  Therefore, the rejection of claim 2 applies to claim 14.
Also, as above, Rosen discloses another data processing system utilizing a FIFO buffer, including “baseband circuity to” work with “a quantized data sample” ([0300] baseband processors 902, buffers, quantization).
Badi, Arad, and Rosen are analogous art because they are from the same field of endeavor, which is FIFO control methods.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Badi, Arad, and Rosen before him or her, to modify the teachings of Badi and Arad to include the teachings of Rosen so that system includes baseband circuitry to handle quantized data.
The motivation for doing so would have been to provide the capability of buffering and handling data for analog signals.  As stated by Applicants at [0002] of PGPub 20210248087, known examples of FIFO buffer use include buffering a quantized analog signal.
Therefore, it would have been obvious to combine Rosen with Badi and Arad to obtain the invention as specified in the instant claim.

Referring to claim 19, claim 1 recites the corresponding limitations as that of claim 19.  Therefore, the rejection of claim 1 applies to claim 19. 
Neither Badi nor Arad appears to explicitly disclose “Communication circuitry comprising: radiofrequency (RF) circuitry coupled to an antenna array; and baseband circuitry communicatively coupled with the RF circuitry, wherein the baseband circuitry is operable to: obtain a quantized data sample.”
However, Rosen discloses another data processing system utilizing a FIFO buffer, including “Communication circuitry comprising: radiofrequency (RF) circuitry coupled to an antenna array; and baseband circuitry communicatively coupled with the RF circuitry, wherein the baseband circuitry is operable to: obtain a quantized data sample” (Fig. 6 antenna array, [0075] antenna array and A/D converting of RF signals, [0300] baseband processors 902, buffers, quantization).
Badi, Arad, and Rosen are analogous art because they are from the same field of endeavor, which is FIFO control methods.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Badi, Arad, and Rosen before him or her, to modify the teachings of Badi and Arad to include the teachings of Rosen so that system includes baseband circuitry to handle quantized data.
The motivation for doing so would have been to provide the capability of buffering and handling data for analog signals.  As stated by Applicants at [0002] of PGPub 20210248087, known examples of FIFO buffer use include buffering a quantized analog signal.
Therefore, it would have been obvious to combine Rosen with Badi and Arad to obtain the invention as specified in the instant claim.

Note, claim 20 recites the corresponding limitations of claim 2.  Therefore, the rejection of claim 2 applies to claim 20.

Claims 15 – 18 and 21 – 24 are rejected under 35 U.S.C. 103 as being unpatentable over Badi in view of Arad, further in view of Rosen, as applied to claims above, and further in view of Evans.

	As per claim 15, Arad discloses “to select the number of bits, execution of the instructions is to cause the” “circuitry to: select all bits of the” “data sample to be stored in the FIFO buffer when the current amount of data stored in the FIFO buffer is less than a first threshold” (Fig. 5 teaches storing a first part and second part of a packet in a committed area of a queue if it all fits steps 312/325/328); “select” some “of the number of bits of the” “data sample to be stored in the FIFO buffer as the proper subset of the bits” “when the current amount of data stored in the FIFO buffer is greater than or equal to the first threshold and less than a second threshold” (Fig. 5 the path through steps 312/325/330/332/335 shows that the threshold for the committed area queue threshold is exceeded when a new packet is added to the fill level.  In this situation, the shared area queue threshold is not exceeded if the remainder of the packet (beyond the committed area queue threshold) is stored in the shared area queue.  The first part of the packet is then stored in the committed area queue (up to the threshold) and the remainder of the packet is stored in the shared area queue).  Arad also discloses “discard the” “data sample when the current amount of data stored in the FIFO buffer is in excess of the size threshold of the FIFO buffer” (Fig. 5 steps 312 and 315 compare queue thresholds to fill levels and drop the packet if the threshold is exceeded).
As above, Rosen discloses “baseband circuitry” to process “the quantized data sample” ([0300] baseband processors 902, buffers, quantization).
Badi, Arad, and Rosen are analogous art because they are from the same field of endeavor, which is FIFO control methods.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Badi, Arad, and Rosen before him or her, to modify the teachings of Badi and Arad to include the teachings of Rosen so that system includes baseband circuitry to handle quantized data.
The motivation for doing so would have been to provide the capability of buffering and handling data for analog signals.  As stated by Applicants at [0002] of PGPub 20210248087, known examples of FIFO buffer use include buffering a quantized analog signal.
Arad discloses determining attributes corresponding to the packet, such as packet size (column 11 lines 40 – 42).  Also, as above, Arad discloses storing a remainder of a packet (Fig. 5 step 335).  Arad does not appear to explicitly disclose a method for splitting the packets in order to create a specific resulting remainder size.  As above, Arad discloses the first part of the packet is stored in the committed area queue (up to the threshold) and the remainder of the packet is stored in the shared area queue (Fig. 5).
Neither Badi nor Arad nor Rosen appears to explicitly disclose “select half of the number of bits of the quantized data sample to be stored in the FIFO buffer when the current amount of data stored in the FIFO buffer is greater than or equal to the first threshold and less than a second threshold; select a quarter of the number of bits of the quantized data sample to be stored in the FIFO buffer when the current amount of data stored in the FIFO buffer is greater than the second threshold and less than a size threshold of the FIFO buffer.”
	However, utilizing many buffer thresholds for controlling how to enter data into a FIFO buffer is known in the art.  For example, Evans discloses a FIFO buffer with an empty threshold, almost empty threshold, half full threshold, half empty threshold, almost full threshold, and a full threshold (column 5 line 46 – column 6 line 11 “the FIFO status output is in an "empty" state when the FIFO buffer 62 is empty, in an "almost empty" state when the amount of data stored in the FIFO buffer 62 is less than or equal to the almost empty threshold setting, in a "half empty" state when the amount of data stored in the FIFO buffer 62 is less than or equal to the half empty threshold setting but greater than the almost empty threshold setting, in a "half full" state when the amount of data stored in the FIFO buffer 62 is greater than the half full threshold setting but less than the almost full threshold setting, in an "almost full" state when the amount of data stored in the FIFO buffer 62 is greater than the almost full threshold setting, and a "full" state when the FIFO buffer is full”).
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to combine Evans with Badi/Arad so that the controller’s method includes steps to “select half of the number of bits of the quantized data sample to be stored in the FIFO buffer when the current amount of data stored in the FIFO buffer is greater than or equal to the first threshold and less than a second threshold; select a quarter of the number of bits of the quantized data sample to be stored in the FIFO buffer when the current amount of data stored in the FIFO buffer is greater than the second threshold and less than a size threshold of the FIFO buffer.”
Finally, neither Badi nor Arad nor Evans appears to explicitly disclose “select half of the number of bits of the quantized data sample to be stored in the FIFO buffer when the current amount of data stored in the FIFO buffer is greater than or equal to the first threshold and less than a second threshold; select a quarter of the number of bits of the quantized data sample to be stored in the FIFO buffer when the current amount of data stored in the FIFO buffer is greater than the second threshold and less than a size threshold of the FIFO buffer.”
	However, though, not explicitly stated, it is understood that the remainder of Arad may result in virtually any size related to the whole packet N.  This includes N/2 and N/4.
It would be obvious to utilize Evans’ teachings of multiple thresholds with Arad’s remainder approach so that the method includes “select half of the number of bits of the quantized data sample to be stored in the FIFO buffer when the current amount of data stored in the FIFO buffer is greater than or equal to the first threshold and less than a second threshold; select a quarter of the number of bits of the quantized data sample to be stored in the FIFO buffer when the current amount of data stored in the FIFO buffer is greater than the second threshold and less than a size threshold of the FIFO buffer.”
Badi, Arad, Rosen, and Evans are analogous art because they are from the same field of endeavor, which is FIFO control methods.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Badi, Arad, Rosen, and Evans before him or her, to modify the teachings of Badi, Arad, and Rosen to include the teachings of Evans so that multiple thresholds are checked when determining how much data to place into the FIFO buffer.
The motivation for doing so would have been to provide a means for a more precise understanding of the FIFO buffer status (as described in Evans column 5 line 46 – column 6 line 11).
Therefore, it would have been obvious to combine Evans with Badi, Arad, and Rosen to obtain the invention as specified in the instant claim.

Note, claim 16 recites the corresponding limitations of claim 15.  Therefore, the rejection of claim 15 applies to claim 16.
	Claim 16 refers to “currently free space” whereas claim 15 refers to “current amount of data stored.”
	However, as above, it is understood that a queue fill level being compared to a threshold is indirectly also comparing the amount of free space of the buffer.  In other words, if Arad’s threshold at Fig. 5 step 312 or 315 is being exceeded, then it is understood that the free space is less than the threshold amount.
Thus, it would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to combine Badi with Arad, Rosen, and Evans so that “to select the number of bits, execution of the instructions is to cause the baseband circuitry to: select the first number of bits of the quantized data sample to be stored in the FIFO buffer when the amount of currently free space in the FIFO buffer is greater than the other first threshold” “select the second number of bits of the quantized data sample to be stored in the FIFO buffer when the amount of currently free space in the FIFO buffer is less than or equal to the first threshold and greater than another second threshold” “select a third number of bits of the quantized data sample to be stored in the FIFO buffer when the amount of currently free space in the FIFO buffer is less than or equal to the other second threshold and greater than a free space threshold amount of the FIFO buffer” “and discard the quantized data sample when the amount of currently free space is less than or equal to the free space threshold amount of the FIFO buffer.”
Again, this provides the same information to the controller, via opposite approaches (buffer space availability vs buffer fill level).
Neither Badi nor Arad nor Rosen appears to explicitly disclose “wherein the second number of bits is half of the first number” “wherein the second number is half of the first number” and “wherein the third number is a quarter of the first number.”
However, though, not explicitly stated, it is understood that the remainder of Arad may result in virtually any size related to the whole packet N.  This includes N/2 and N/4.
As above, utilizing many buffer thresholds for controlling how to enter data into a FIFO buffer is known in the art.  For example, Evans discloses a FIFO buffer with an empty threshold, almost empty threshold, half full threshold, half empty threshold, almost full threshold, and a full threshold (column 5 line 46 – column 6 line 11 “the FIFO status output is in an "empty" state when the FIFO buffer 62 is empty, in an "almost empty" state when the amount of data stored in the FIFO buffer 62 is less than or equal to the almost empty threshold setting, in a "half empty" state when the amount of data stored in the FIFO buffer 62 is less than or equal to the half empty threshold setting but greater than the almost empty threshold setting, in a "half full" state when the amount of data stored in the FIFO buffer 62 is greater than the half full threshold setting but less than the almost full threshold setting, in an "almost full" state when the amount of data stored in the FIFO buffer 62 is greater than the almost full threshold setting, and a "full" state when the FIFO buffer is full”).
	It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to combine Evans with Badi/Arad so that the controller’s method includes steps to ““control storage of a second subset of the N bits in the FIFO buffer when the current amount of data stored in the FIFO buffer is greater than or equal to the second threshold and less than a size threshold of the FIFO buffer; or control storage of the second subset of the N bits in the FIFO buffer when the amount of currently free space in the FIFO buffer is less than or equal to the other second threshold and greater than a free space threshold amount of the FIFO buffer.”
Badi, Arad, and Evans are analogous art because they are from the same field of endeavor, which is FIFO control methods.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Badi, Arad, and Evans before him or her, to modify the teachings of Badi and Arad to include the teachings of Evans so that multiple thresholds are checked when determining how much data to place into the FIFO buffer.
The motivation for doing so would have been to provide a means for a more precise understanding of the FIFO buffer status (as described in Evans column 5 line 46 – column 6 line 11).

As above, Badi, Arad, Rosen, and Evans are analogous art because they are from the same field of endeavor, which is FIFO control methods.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Badi, Arad, Rosen, and Evans before him or her, to modify the teachings of Badi, Arad, and Rosen to include the teachings of Evans so that multiple thresholds are checked when determining how much data to place into the FIFO buffer.
The motivation for doing so would have been to provide a means for a more precise understanding of the FIFO buffer status (as described in Evans column 5 line 46 – column 6 line 11).
Therefore, it would have been obvious to combine Evans with Badi, Arad, and Rosen to obtain the invention as specified in the instant claim.

Note, claim 17 recites the corresponding limitations of claim 9.  Therefore, the rejection of claim 9 applies to claim 17.

Note, claim 18 recites the corresponding limitations of claim 12.  Therefore, the rejection of claim 12 applies to claim 18.

Note, claim 21 recites the corresponding limitations of claim 15.  Therefore, the rejection of claim 15 applies to claim 21.

Note, claim 22 recites the corresponding limitations of claim 16.  Therefore, the rejection of claim 16 applies to claim 22.

	As per claim 23, neither Badi nor Arad appears to explicitly disclose “the baseband circuitry is operable to generate the quantized data sample, and to provide the quantized data sample to the RF circuitry on a transmit signal path, and wherein the quantized data sample represents a sample of a digital baseband signal, and the number of bits represents a quantization precision of the digital baseband signal.”
	However, buffering quantization data of an analog signal is known in the art.  For example, Rosen discloses “the baseband circuitry is operable to generate the quantized data sample, and to provide the quantized data sample to the RF circuitry on a transmit signal path, and wherein the quantized data sample represents a sample of a digital baseband signal, and the number of bits represents a quantization precision of the digital baseband signal” ([0230] and [0300] and Figs. 1 and 6).
	It would have been obvious to one of ordinary skill in the art to combine Rosen with Badi/Arad so that baseband circuitry provides the quantized data sample to RF circuitry and the number of bits represents a quantization precision.
Badi, Arad, and Rosen are analogous art because they are from the same field of endeavor, which is FIFO control methods.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Badi, Arad and Rosen before him or her, to modify the teachings of Badi and Arad to include the teachings of Rosen so that the stored data N represents a quantization precision of an analog signal.
The motivation for doing so would have been to provide the capability of buffering and handling data for analog signals.  As stated by Applicants at [0002] of PGPub 20210248087, known examples of FIFO buffer use include buffering a quantized analog signal.
Also, as above, Badi, Arad, Rosen, and Evans are analogous art because they are from the same field of endeavor, which is FIFO control methods.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Badi, Arad, Rosen, and Evans before him or her, to modify the teachings of Badi, Arad, and Rosen to include the teachings of Evans so that multiple thresholds are checked when determining how much data to place into the FIFO buffer.
The motivation for doing so would have been to provide a means for a more precise understanding of the FIFO buffer status (as described in Evans column 5 line 46 – column 6 line 11).
Therefore, it would have been obvious to combine Evans with Badi, Arad, and Rosen to obtain the invention as specified in the instant claim.

	As per claim 24, Rosen discloses “the baseband circuitry is operable to receive the quantized data sample from the RF circuitry, and wherein the quantized data sample represents a sample of an analog signal, and the number of bits represents a quantization precision of the analog signal” ([0222] and [0341] receiver and receiving antenna, [0075] antenna array and A/D converting of RF signals, [0230] precision and [0300] baseband processors and quantization).
As above, Badi, Arad, Evans, and Rosen are analogous art because they are from the same field of endeavor, which is FIFO control methods.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Badi, Arad, Evans, and Rosen before him or her, to modify the teachings of Badi, Arad, and Evans to include the teachings of Rosen so that the stored data N represents a quantization precision of an analog signal.
The motivation for doing so would have been to provide the capability of buffering and handling data for analog signals.  As stated by Applicants at [0002] of PGPub 20210248087, known examples of FIFO buffer use include buffering a quantized analog signal.
Therefore, it would have been obvious to combine Rosen with Badi, Arad, and Evans to obtain the invention as specified in the instant claim.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Badi in view of Arad, further in view of Rosen, and further in view of Evans, and further in view of Kuskin et al., U.S. Patent Application 2004/0160983 (hereinafter referred to as Kuskin).

	As per claim 25, neither Badi nor Arad nor Rosen nor Evans appears to explicitly disclose “the FIFO buffer is implemented in a scratchpad memory device of the baseband circuitry.”
	However, Kuskin discloses “the FIFO buffer is implemented in a scratchpad memory device of the baseband circuitry” ([0043]).
Badi, Arad, Rosen, Evans, and Kuskin are analogous art because they are from the same field of endeavor, which is FIFO control methods.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Badi, Arad, Rosen, Evans, and Kuskin before him or her, to modify the teachings of Badi, Arad, Rosen, and Evans to include the teachings of Kuskin so that the FIFO buffer is implemented in a scratchpad memory device of the baseband circuitry.
The motivation for doing so would have been to take advantage of scratchpad memory features such as reduced chip area, reduced power consumption, flexibility, and performance (as stated by ‘Design of Wireless Systems Utilizing Scratchpad Memories’ by Panic et al., section 2).
Therefore, it would have been obvious to combine Panic with Badi, Arad, Rosen, and Evans to obtain the invention as specified in the instant claim.

Response to Arguments
Applicant's arguments filed 5/2/2022 have been fully considered but they are not persuasive. 
Applicant argues, on page 10, that
According to the Office at page 4, FIG. 5 of Arad teaches storing a first and second part of a packet in a committed area of a queue if it all fits but, if both the first part and the second part of the packet don't fit, storing the first part in the committed area of the queue and the remainder of the packet in a shared area of the queue if it is below a threshold.
Assuming arguendo that the Office's interpretation of Arad is correct (which is not admitted herein), then Arad stores the entire packet in the queue regardless of whether the threshold is met or not met. However, claim 1 now recites that "a subset of the N bits of the received data" (not all of the received data) is stored "when the current amount of data stored in the FIFO buffer is greater than a threshold or when the amount of currently free space in the FIFO buffer is less than the other threshold." As such, Arad does not teach or suggest the required features of claim 1. Neither Arad, Rosen nor Evans cure the deficiencies of Badi. Accordingly, the Office should withdraw the rejection of claim 1.

	The examiner disagrees.  Arad at Fig. 3 and the related discussion (columns 7 and 8) shows a committed area C with committed subareas C0, C1, C2, C3 corresponding to queues Q0, Q1, Q2, Q3.  While Arad does store the entire packet somewhere, the entire packet may be split to be stored in a queue and in a shared area.  This is specified in column 8 lines 20 – 43, which states “When a queue has exhausted the available storage space in its corresponding committed subarea (e.g. the occupancy of the committed subarea has reached its corresponding threshold), a next packet or next portion of a packet from the queue is stored in the shared area S, if space is available.”  Here it is seen that Arad indeed stores packets or portions of packets in a queue and also may store packets of portions of packets in a shared area that is separate from the queue.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN G SNYDER whose telephone number is (571)270-1971.  The examiner can normally be reached on M-F 8:00am-4:30pm (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN G SNYDER/Primary Examiner, Art Unit 2184